Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 6


                                   EXHIBIT E




               UCC FINANCING STATEMENTS ASSIGNMENTS
Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 2 of 6


                        COMPOSITE EXHIBIT E TO
                      MOTION FOR RELIEF FROM STAY



                   AMENDED FINANCING STATEMENTS
Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 3 of 6
Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 4 of 6
Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 5 of 6
Case 20-32548-hdh7 Doc 27-5 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 6 of 6
